--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”), is dated as of January 31, 2011
between Meizam – Advanced Enterprise Center Arad Ltd. having offices at 28
Haplada St., Arad, Israel (“Company”), and Meizam Arad Investments Ltd. having
offices at 28 Haplada St., Arad, Israel (“Purchaser”).
 
ARTICLE  I
PURCHASE, SALE AND TERMS OF SHARES


1.1           The Shares. The Company agrees to issue and sell to the Purchaser
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchaser
agrees to purchase from the Company two hundred thousands and seven hundred and
twenty three (200,723) shares (“Shares”) of the Company’s common stock (“Common
Stock”) at a per share purchase price which shall be one US Dollar (US $1) per
share (“Purchase Price”).  The Purchaser understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this subscription
for the Shares, in whole or in part, prior to receipt by the Company of the
Purchase Price, or any applicable portion thereof, as set forth in Section 1.3.


1.2.           Payment of Purchase Price; Closing.  The transaction will be
closed in Arad and the Purchaser will pay the purchase price by wire transfer of
immediately available funds within five (5) business days upon receipt of the
share certificate(s).


1.3.           Representations by the Purchaser.  The Purchaser makes the
following representations and warranties to the Company:



 
(a)   Access to Information.  The Purchaser, in making the decision to purchase
the Shares, has relied solely upon independent investigations made by it and/or
its representatives, if any.  The Purchaser and/or its representatives during
the course of this transaction, and prior to the purchase of any Shares, has had
the opportunity to ask questions of and receive answers from the management of
the Company concerning the terms and conditions of the offering of the Shares
and to receive any additional information, documents, records and books relative
to its business, assets, financial condition, results of operations and
liabilities (contingent or otherwise) of the Company.



 
 

--------------------------------------------------------------------------------

 
 

 
(b)   Sophistication and Knowledge. The Purchaser and/or its representatives has
such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares.  The Purchaser is not relying on the Company with
respect to the tax and other economic considerations of an investment in the
Shares, and the Purchaser has relied on the advice of, or has consulted with,
only the Purchaser's own advisor(s). The Purchaser represents that it has not
been organized for the purpose of acquiring the Shares.




 
(c)   Lack of Liquidity.  The Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment.  The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.




 
(d)   No Public Solicitation.  The Purchaser is not subscribing for the Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to the Purchaser
in connection with investments in securities generally.  Neither the Company nor
the Purchaser has engaged in any ‘Directed Selling Efforts in the U.S.’ as
defined in Regulation S promulgated by the SEC under U.S. securities laws.

 

 
(e)   Authority.  The Purchaser has full right and power to enter into and
perform pursuant to this Agreement and make an investment in the Company, and
this Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement  

 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants as follows:


2.1.           Organization and Standing of the Company.  The Company is a duly
organized and validly existing corporation in good standing under the laws of
the State of Israel and has all requisite corporate power and authority for the
ownership and operation of its properties and for the carrying on of its
business as now conducted and as now proposed to be conducted and to execute and
deliver this Agreement and other instruments, agreements and documents
contemplated herein (together with this Agreement, the “Transaction Documents”),
to issue, sell and deliver the Shares and to perform its other obligations
pursuant hereto.  The Company is duly licensed or qualified and in good standing
as a foreign corporation authorized to do business in all jurisdictions wherein
the character of the property owned or leased or the nature of the activities
conducted by it makes such licensing or qualification necessary, except where
the failure to be so licensed or qualified would not have a material adverse
effect on the business, operations or financial condition of the Company.


2.2.           Corporate Action.  The Transaction Documents have been duly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.


        2.3.           Governmental Approvals.  No authorization, consent,
approval, license, exemption of or filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution and delivery by the Company of this Agreement, for the offer, issue,
sale, execution or delivery of the Shares, or for the performance by the Company
of its obligations under the Transaction Documents except for any filings
required by applicable securities laws.


2.4.           Litigation. Except as set forth on Schedule 2.4, there is no
litigation or governmental proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company affecting any of its
properties or assets, nor, to the best knowledge of the Company, has there
occurred any event or does there exist any condition on the basis of which any
litigation, proceeding or investigation might properly be instituted.  The
Company is not in default with respect to any order, writ, injunction, decree,
ruling or decision of any court, commission, board or other government agency,
which such default might have a material adverse effect on the business, assets,
liabilities, operations, Intellectual Property Rights, (as defined hereinafter)
management or financial condition of the Company.  There are no actions or
proceedings pending or, to the Company’s knowledge, threatened (or any basis
therefor known to the Company) against the Company which might result, either in
any case or in the aggregate, in any material adverse change in the business,
operations, Intellectual Property Rights, affairs or financial condition of the
Company or in any of its properties or assets, or which might call into question
the validity of any of the Transaction Documents, any of the Shares, or any
action taken or to be taken pursuant hereto or thereto.


 
3

--------------------------------------------------------------------------------

 
 
2.5.           Compliance with Other Instruments.  The Company is in compliance
in all respects with its Certificate of Incorporation and Bylaws, each as
amended and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.


2.6.           Title to Assets; Intellectual Property Rights.


(a)    The Company has good and marketable title in fee to such of its fixed
assets as are real property, and good and merchantable title to all of its other
assets, now carried on its books, free of any mortgages, pledges, charges,
liens, security interests or other encumbrances.  The Company enjoys peaceful
and undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect.



 
(b)   The Company owns or has a valid right to use patents, patent applications,
patent right, trade secrets, confidential business information, formula,
processes, laboratory notebooks, algorithms, copyrights, mask works, claims of
infringement against third parties, licenses, permits, license rights, contract
rights with employees, consultants and third parties, trademarks, trademark
rights, inventions and discoveries, and all other intellectual property,
including, without limitation, all other such rights generally classified as
intangible, intellectual property assets in accordance with GAAP (collectively
the, “Intellectual Property Rights”) being used to conduct its business as now
operated and as now proposed by the Company to be operated and to the best of
the Company’s knowledge, the conduct of its business as now operated and as now
proposed to be operated does not and will not conflict with or infringe upon the
Intellectual Property Rights of others.  To the best of the Company’s knowledge,
no claim is pending or threatened against the Company and/or its officers,
employees and consultants to the effect that any such Intellectual Property
Right owned or licensed by the Company, or which the Company otherwise has the
right to use, is invalid or unenforceable by the Company.



 
(c)   The Company has taken all reasonable measures to protect and preserve the
security, confidentiality and value of its Intellectual Property Rights,
including its trade secrets and other confidential information.  The Company is
and will be the exclusive owner of all right, title and interest in its
Intellectual Property Rights as purported to be owned by the Company, and such
Intellectual Property Rights are valid and in full force and effect.  The
Company has not received notice of and, to the best of the Company’s knowledge
there are no claims that the Company’s Intellectual Property Rights or the use
or ownership thereof by the Company infringes, violates or conflicts with any
such right of any third party.



 
4

--------------------------------------------------------------------------------

 
 
2.7.           Taxes.  Except as set forth on Schedule 2.7, the Company has
accurately prepared and timely filed all federal, state and other tax returns
required by law to be filed by it, has paid or made provision for the payment of
all taxes shown to be due and all additional assessments, and adequate
provisions have been made and are reflected in the Company’s financial
statements for all current taxes and other charges to which the Company is
subject and which are not currently due and payable.


2.8.           Disclosure.  There is no fact within the knowledge of the Company
or any of its executive officers which has not been disclosed herein or in
writing by them to the Purchaser and which materially adversely affects, or in
the future in their opinion may, insofar as they can now foresee, materially
adversely affect the business, operations, properties, Intellectual Property
Rights, assets or condition, financial or other, of the Company.  Without
limiting the foregoing, the Company has no knowledge that there exists, or there
is pending or planned, any patent, invention, device, application or principle
or any statute, rule, law, regulation, standard or code which would materially
adversely affect the business, operations, Intellectual Property Rights, affairs
or financial condition of the Company.


2.9.           Brokers or Finders.  No person has or will have, as a result of
the transactions contemplated by this Agreement, any right, interest or valid
claim against or upon the Purchaser for any commission, fee or other
compensation as a finder or broker because of any act or omission by the Company
or its respective agents.
 
2.10.         Capitalization; Status of Capital Stock.  As of the date hereof,
the Company had a total authorized capitalization consisting of ten million
(10,000,000) shares of Common Stock, NIS 0.01 par value. As of the date hereof,
nine hundred and forty four thousand (944,000) shares of Common Stock were
issued and outstanding.  All the outstanding shares of capital stock of the
Company have been duly authorized, and are validly issued, fully paid and
non-assessable.  None of the Company’s outstanding securities or authorized
capital stock is subject to any rights of redemption, repurchase, rights of
first refusal, preemptive rights or other similar rights, whether contractual,
statutory or otherwise, for the benefit of the Company, any stockholder, or any
other person.  There are no restrictions on the transfer of shares of capital
stock of the Company other than those imposed by relevant federal and state
securities laws and as otherwise contemplated by this Agreement.  There are no
agreements, understandings, trusts or other collaborative arrangements or
understandings concerning the voting or transfer of the capital stock of the
Company to which the Company is a party.   The Company does not have
outstanding, and has no obligation to grant or issue, any “phantom stock” or
other right measured by the profits, revenues or results of operations of the
Company or any portion thereof; or any similar rights.

 
2.11.         Books and Records.  The books of account, ledgers, order books,
records and documents of the Company accurately and completely reflect all
material information relating to the business of the Company, the location and
collection of its assets, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company.


2.12          Refusal of Registration.  The parties hereby acknowledge and agree
that the Company shall be required, as a term of this contract, to refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S, or pursuant to Registration, or another exemption from
registration, under the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 


ARTICLE III
MISCELLANEOUS


3.1.           No Waiver; Cumulative Remedies.  No failure or delay on the part
of any party to this Agreement in exercising any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy
hereunder.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


3.2.           Amendments; Waivers and Consents.  Any provision in the Agreement
to the contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


3.3.           Addresses for Notices.  Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
mailed by certified mail, return receipt requested, or delivered against receipt
to Company and/or to Purchaser at the addresses for each set forth above.  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.


3.4.           Costs; Expenses and Taxes.   Upon execution of this Agreement and
with each delivery of the Purchase Price as set forth in 1.3, the Company shall
pay no monies in the aggregate, to cover fees and disbursements of counsel to
the Purchaser incurred in connection with the negotiation, drafting and
completion of the Transaction Documents and all related matters. The Company
shall pay any and all stamp, or other similar taxes payable or determined to be
payable in connection with the execution and delivery of this Agreement, the
issuance of any securities and the other instruments and documents to be
delivered hereunder or thereunder, and agrees to save the Purchaser harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.


3.5.           Effectiveness; Binding Effect; Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Company, the Purchaser and the
respective successors and assigns.


3.6.           Survival of Representations and Warranties.  All representations
and warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.


 
6

--------------------------------------------------------------------------------

 
 
3.7.           Prior Agreements.  The Transaction Documents executed and
delivered in connection herewith constitute the entire agreement between the
parties with respect to the subject matter set forth herein and supersede any
prior understandings or agreements concerning the subject matter hereof.


3.8.           Severability.  The provisions of the Transaction Documents are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of a provision
contained therein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of such Transaction
Document and the terms of the Shares shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.


3.9.           Governing Law; Venue.  (a) This Agreement shall be enforced,
governed and construed in accordance with the laws of the State of Israel
without giving effect to choice of laws principles or conflict of laws
provisions. Any suit, action or proceeding pertaining to this Agreement or any
transaction relating hereto shall be brought to the courts of the State of Isael
located in Tel Aviv and the undersigned hereby irrevocably consents and submits
to the jurisdiction of such courts for the purpose of any such suit, action, or
proceeding.  Purchaser acknowledges and agrees that venue hereunder shall lie
exclusively in Tel Aviv, Israel.


(b)          Purchaser hereby waives, and agrees not to assert against the
Company, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Purchaser is not personally subject to the jurisdiction of the above-named
courts, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such courts.


3.10.         Headings.  Article, section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.


3.11.         Counterparts.  This Agreement may be executed in any number of
counterparts, all of whom taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.


3.12.         Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchaser or the Company, the Company and the Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
Meizam – Advanced Enterprise Center Arad Ltd.
 
By: /s/  Sam Shlomo Elimelech
Sam Shlomo Elimelech, President
 
Meizam Arad Investments Ltd.
 
By: /s/  Gai Mar-Chaim
Gai Mar-Chaim, Chairman

 
8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------